     Case 1:18-cr-00207-DAD-SKO Document 405 Filed 07/13/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                     No. 1:18-cr-00207-DAD-SKO
12                       Plaintiff,                    ORDER DENYING DEFENDANT LORENZO
                                                       AMADOR’S MOTION IN LIMINE AND
13            v.                                       MOTION TO SEVER TRIAL AND
                                                       GRANTING GOVERNMENT’S MOTION IN
14       DENIS BARRERA-PALMA, et al.,                  LIMINE TO ADMIT ENTERPRISE AND
                                                       RACKETEERING EVIDENCE
15                       Defendants.
                                                       (Doc. Nos. 301, 351)
16

17           Pending before the court is a motion in limine to exclude evidence of an uncharged

18   murder as unduly prejudicial under Federal Rule of Evidence 403 brought on behalf of defendant

19   Lorenzo Amador, as well as defendant’s motion to sever, and the government’s motion in limine

20   seeking an order permitting admission of certain enterprise and racketeering evidence at trial.

21   (Doc. Nos. 301, 351.) On June 26, 2020, the court heard argument on the motions by way of

22   videoconference with Assistant U.S. Attorney Ross Pearson appearing on behalf of the

23   government and attorney W. Scott Quinlan appearing on behalf of defendant Amador. (Doc. No.

24   403.)1 For the reasons discussed below, defendant Amador’s motion in limine will be denied and

25   1
       In addition, the following defense counsel also appeared at the hearing: attorney E. Marshall
26   Hodgkins, III for defendant Lizano; attorney Barbara O'Neill for defendant Guevara; attorney
     Michael Aed for defendant Membreno; attorney Roger Wilson for defendant Navarette-Mendez;
27   attorney John Garland for defendant Alfaro-Torres; attorney Roger Bonakdar for defendant
     Bonilla; and attorney Daniel Harralson for defendant Hidalgo. Some of these defendants had
28   joined in defendant Amador’s pleadings. (See Doc. Nos. 360, 362, 366, 372, and 384.)
                                                       1
     Case 1:18-cr-00207-DAD-SKO Document 405 Filed 07/13/20 Page 2 of 7

 1   the government’s motion in limine will be granted.

 2                                            BACKGROUND

 3          The defendants, all alleged members of La Mara Salvatrucha (also known as MS-13),

 4   have been charged in a five-count indictment. (See Doc. No. 125, “Indictment.”) In Count One

 5   defendants Barrera-Palma and Torres-Amador are charged with assault with a pipe in aid of

 6   racketeering in violation of the Violent Crimes in Aid of Racketeering (“VICAR”) statute set

 7   forth in 18 U.S.C. § 1959. (Indictment at 9.)2 In Count Two defendant Lorenzo Amador

 8   (“Amador”) is charged with assault with a knife in aid of racketeering in violation of 18 U.S.C. §

 9   1959 (VICAR). (Id. at 10.) In Count Three defendant Amador and 14 other defendants are

10   charged with conspiracy to distribute and to possess with intent to distribute methamphetamine,

11   cocaine, and marijuana in violation of 21 U.S.C. §§ 846 and 841(a)(1). (Indictment 11–12.)3 In

12   Counts Four defendant Lizano is charge with being an illegal alien in possession of a firearm in

13   violation of 18 U.S.C. § 922(g)(5)(A). (Indictment at 13.)4 Thus, defendant Amador is the only

14   remaining defendant in this case still facing a charge of assault in aid of racketeering in violation

15   of 18 U.S.C. § 1959 (VICAR). (See Indictment, Count Two).

16                                              DISCUSSION

17   A.     Admissibility of Evidence of Uncharged Murder

18          The United States has indicated its intent to offer evidence at trial related to the uncharged

19   murder of an individual known as “Winnie the Pooh” by members of MS-13. (Doc. No. 351 at

20   4.) It is undisputed that defendant Amador was not directly involved in the Winnie the Pooh
21   murder. He argues that this evidence should therefore be excluded from evidence at his trial

22   pursuant to Federal Rule of Evidence 403. (Doc. No. 301.) Under Rule 403, a district court may

23
     2
      Both defendant Barrera-Palma and defendant Torres-Amador s have pleaded guilty to Count
24   One of the indictment and are awaiting sentencing. (Doc. Nos. 312, 316.)
25   3
      Five defendants have pleaded guilty to Count Three and are awaiting sentencing, while that
26   charge remains pending against defendant Amador and several other defendants. (Doc. Nos. 236,
     272, 275, 276, 312.)
27
     4
      Defendant Morales was charged with this same offense in Count Five of the indictment but
28   entered a guilty plea to that charge. (Doc. No. 250.)
                                                       2
     Case 1:18-cr-00207-DAD-SKO Document 405 Filed 07/13/20 Page 3 of 7

 1   exercise its discretion to exclude relevant evidence “if its probative value is substantially

 2   outweighed by a danger of . . . unfair prejudice[.]” The government moves for an order allowing

 3   evidence of the Winnie the Pooh murder to be admitted at defendant Amador’s trial on the ground

 4   that it is “intrinsic” evidence of an element that the government must prove in order to sustain his

 5   conviction on Count Two in which Amador is charged with assault in aid of racketeering in

 6   violation of 18 U.S.C. § 1959. (Doc. No. 351 at 6–7.) More specifically, the government argues

 7   that evidence of the Winnie the Pooh murder is essential and will help prove that MS-13 is an

 8   “enterprise” engaged in “racketeering activity.” (Id.) Defendant Amador argues that because

 9   there is no evidence tying him to the Winnie the Pooh murder, if that evidence is admitted at his

10   trial on the VICAR charge, it will unfairly prejudice him. (Doc. No. 301 at 2.) Defendant

11   Amador also argues that evidence of the Winnie the Pooh murder is not necessary to the

12   government’s case against him as to Count Two of the indictment, and that the probative value of

13   such inherently prejudicial evidence must be assessed accordingly. (Id.)

14          Evidence of the Winnie the Pooh murder is highly probative of the first two elements of

15   the VICAR violation with which defendant Amador is charged , i.e., whether MS-13 is an

16   “enterprise” engaging in “racketeering activity.” See Ninth Circuit Manual of Model Jury

17   Instruction § 8.151. Evidence of that murder is also potentially relevant to prove that defendant

18   Amador committed an assault with a knife as alleged in Count Two “to gain entrance to, or to

19   maintain, or to increase his position in the enterprise.” See id.; United States v. Banks, 514 F.3d

20   959, 968–70 (9th Cir. 2008) (holding some relationship is required between the VICAR crime
21   and the enterprise itself, because RICO does not “turn every criminal act by a gang member into a

22   federal crime”). In seeking admission of the Winnie the Pooh murder evidence, the government

23   relies on cases in which courts have concluded that the prosecution may introduce evidence of

24   uncharged murders not involving the defendant in order to prove the existence of a RICO

25   “enterprise” and its “racketeering activity.” See, e.g., United States v. Finestone, 816 F.2d 583,

26   586–87 (11th Cir. 1987); United States v. Coonan, 938 F.2d 1553, 1561 (2d Cir. 1991); United
27   States v. Brady, 26 F.3d 282, 287 (2d Cir. 1994) (“This court has held that proof of crimes

28   committed by other individuals in a RICO conspiracy is relevant to show the existence and nature
                                                        3
     Case 1:18-cr-00207-DAD-SKO Document 405 Filed 07/13/20 Page 4 of 7

 1   of the enterprise.”). These cases generally support the government’s motion in limine seeking

 2   introduction of the Winnie the Pooh murder evidence in its prosecution of defendant Amador on

 3   Count Two of the indictment here to show how the MS-13 racketeering enterprise operated, the

 4   rules that governed its operation and its structure and chain of command.5

 5          On the other hand, there is no doubt that admitting evidence of uncharged murders not

 6   involving a defendant, as is the case here, is potentially prejudicial. In arguing for exclusion of

 7   the Winnie the Pooh murder evidence, defendant Amador points this court to the decision in

 8   United States v. Flynn, 852 F.2d 1045, 1054 (8th Cir. 1988), rev’d on other grounds, Nat’l Org.

 9   For Women, Inc. v. Scheidler, 510 U.S. 249 (1994). There, the district court properly admitted

10   “overwhelming evidence” of several prior murders involving the defendant, but was found to

11   have erred in admitting evidence of another murder conspiracy not involving the defendant

12   because of the prejudicial nature of that evidence. Id. (concluding that the error did not require

13   the granting of a new trial). The Eight Circuit concluded that while evidence related to a murder

14   conspiracy not involving the defendant did tend to prove the enterprise element of a RICO

15   charge, “[t]he evidence obviously carried a prejudicial impact, yet in no way did it connect Flynn

16   to the enterprise.” Id. Noting that in light of the overwhelming evidence presented at trial, the

17   challenged evidence “was not necessary to prove the existence of the enterprise,” that court

18   concluded, “[i]ts prejudicial value outweighed its probative value.” Id.

19          Here, application of Rule 403 does not warrant exclusion of the evidence related to the

20   Winnie the Pooh murder at defendant Amador’s trial. The government argues the Winnie the
21   Pooh murder is highly probative of MS-13’s chain of command. (See Doc. No. 283 at 2.) The

22   government alleges defendant Denis Barrera-Palma, a high-ranking leader in MS-13, orchestrated

23   the kidnapping and murder of Winnie the Pooh, “with lower-level members carrying out acts of

24
     5
       The government reliance on decisions admitting evidence of uncharged murders where there is
25   evidence that the defendants themselves were allegedly involved in the uncharged murders are
26   obviously distinguishable from this case and therefore fail to support the government’s argument.
     See, e.g., United States v. Fernandez, 388 F.3d 1199, 1217, 1224 (9th Cir. 2004), modified, 425
27   F.3d 1248 (9th Cir. 2005); United States v. Williams, No. 3:13-cr-00764-WHO, 2017 WL
     4310712, at *11 (N.D. Cal. Sept. 28, 2017); United States v. Henley, 766 F.3d 893, 902, 914 (8th
28   Cir. 2014).
                                                       4
     Case 1:18-cr-00207-DAD-SKO Document 405 Filed 07/13/20 Page 5 of 7

 1   violence and reporting those acts” back to Barrera-Palma. (Id.) Of all the evidence it intends to

 2   offer at trial, the government maintains that there is no other evidence as probative of MS-13’s

 3   chain of command as the evidence relating to the Winnie the Pooh murder. (See generally id.;

 4   Doc. No. 351.) At the hearing on the motions in limine, the government argued that evidence

 5   related to Count Two of the indictment will show that defendant Amador committed an assault

 6   with a deadly weapon against a member of a gang that was a rival of MS-13, and that this assault

 7   was subsequently reported back to defendant Barrera-Palma. (See also Doc. No. 351 at 3.) The

 8   Winnie the Pooh murder evidence will establish the chain of command in MS-13 for committing

 9   violent crimes against others, and, according to the government, that defendant’s act of assault as

10   charged in Count Two was carried out consistent with that structure. Based upon this proffer, the

11   undersigned concludes that evidence relating to the Winnie the Pooh murder is highly probative

12   of MS-13’s structure and how it functions as an “enterprise.”

13           The risk of unfair prejudice flowing from the Winnie the Pooh murder evidence does not

14   compel exclusion of that evidence. First, it goes without saying that this evidence will be

15   prejudicial to defendant Amador, but the relevant question is whether it will unfairly prejudice

16   him. Defendant is alleged to have willingly committed a violent attack against a rival gang

17   member for the purpose of furthering his status in the MS-13 gang which is operating as

18   racketeering enterprise. Evidence of that gang’s conduct, including acts of violence, even if

19   prejudicial to defendant Amador is not unfairly so. See United States v. Matera, 489 F.3d 115,

20   121 (2d Cir. 2007) (“When a defendant engages in a criminal enterprise which involves very
21   serious crimes, there is a likelihood that evidence proving the existence of the enterprise through

22   its acts will involve a considerable degree of prejudice. Nonetheless, the evidence may be of

23   important probative value in proving the enterprise.”). Second, a limiting jury instruction

24   regarding the Winnie the Pooh murder evidence should serve mitigate the risk of any unfair

25   prejudice to defendant Amador. See United States v. Zelaya, 908 F.3d 920, 930 (4th Cir. 2018)

26   (discussing in a RICO gang prosecution why the accidental admission of evidence regarding an
27   uncharged murder committed by non-defendants did not require the granting of a new trial in part

28   /////
                                                       5
     Case 1:18-cr-00207-DAD-SKO Document 405 Filed 07/13/20 Page 6 of 7

 1   because evidence was not introduced to “sow confusion about which crimes [the defendant] stood

 2   accused of” and because a limiting instruction was given).

 3           Because the probative value of the Winnie the Pooh murder evidence is not “substantially

 4   outweighed” by the risk of unfair prejudice, defendant Amador’s motion to exclude this evidence

 5   from admission at his trial will be denied and the government’s motion to admit the evidence will

 6   be granted.

 7   B.      Admissibility of Other VICAR Evidence

 8           In connection with the VICAR charge alleged in Count Two of the indictment, the

 9   government moves to admit other instances of MS-13’s “racketeering activity,” including specific

10   conspiracies by MS-13 gang members to engage in drug trafficking, one of which involves

11   defendant Amador, and assault. (Doc. No. 351 at 4.) In addition, now that co-defendants have

12   pleaded guilty to the assault in Count One, the government seeks to include evidence of that

13   offense as a predicate for the charged “racketeering activity” as well. (Id.) Finally, the

14   government moves to admit “non-exhaustive” examples of MS-13’s status as an “enterprise,”

15   “including evidence about MS-13 rules, members, discipline, signs of affiliation, and other

16   enterprise evidence.” (Id. at 5.) Defendant does not oppose admission of this evidence. (See

17   passim Doc. No. 355.) Therefore, the government’s motion seeking an order authorizing

18   admission of this evidence at trial will be granted as unopposed.

19   C.      Motion to Sever

20           Defendant Amador initially moved to sever his entire case from that of his co-defendants.
21   (Doc. No. 392 at 3.) However, at the hearing on the pending motions in limine, the court inquired

22   of defendant Amador’s counsel what his position on severance would be if the court were to

23   admit evidence of the Winnie the Pooh murder. In response, defendant Amador’s counsel stated

24   that his client was no longer seeking a severance from his co-defendant’s for purposes of trial and

25   /////

26   /////
27   /////

28   /////
                                                        6
     Case 1:18-cr-00207-DAD-SKO Document 405 Filed 07/13/20 Page 7 of 7

 1   the court deems that to be a withdrawal of defendant Amador’s motion to sever.6

 2                                             CONCLUSION

 3          For the reasons set forth above:

 4          1. Defendant Amador’s motion to exclude evidence of the Winnie the Pooh murder

 5                (Doc. No. 301) is DENIED;

 6          2. The government’s motion to admit enterprise and racketeering evidence (Doc. No.

 7                351) is GRANTED; and

 8          3. Defendant Amador’s motion to sever (Doc. No. 301) has been withdrawn and is

 9                therefore terminated.

10   IT IS SO ORDERED.
11
         Dated:     July 13, 2020
12                                                     UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22
     6
23     However, at the hearing on the pending motions, Assistant U.S. Attorney Ross Pearson
     indicated that the government would not seek to introduce the challenged Winnie the Pooh
24   murder evidence as to the drug conspiracy charged in Count Three of the indictment but rather
     would introduce that evidence only as to the VICAR offense charged in Count Two against
25   defendant Amador. Accordingly, AUSA Pearson announced that the prosecution had no
26   objection to the severance of Count Two from Count Three for purposes of trial. Counsel for the
     remaining defendants present at the hearing indicated that if the court were to admit the Winnie
27   the Pooh murder evidence against defendant Amador as to Count Two, they would be seeking a
     severance of that charge for purposes of trial. The court anticipates that the remaining defendants
28   will likely now seek a severance for purposes of trial which the government will not oppose.
                                                       7
